


Exhibit 10.9

 

AMENDED AND RESTATED TRANSACTION SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED TRANSACTION SERVICES AGREEMENT, made this 30th day of
September, 2004, by and between Bruckmann, Rosser, Sherrill & Co., Inc., a
Delaware corporation (“BRS”), B&G Foods Holdings Corp., a Delaware corporation
(“Holdings”), and B&G Foods, Inc., a Delaware corporation and wholly-owned
subsidiary of Holdings (“B&G” and together with Holdings, the “Company”).

 

 

W I T N E S S E T H:

 

WHEREAS, BRS, Holdings and B&G are parties to the Transactions Services
Agreement, dated as of August 11, 1997 (the “Existing Transaction Services
Agreement”), and desire to amend and restate the Existing Transaction Services
Agreement in its entirety subject to and effective upon consummation of the
contemplated initial public offering (the “Initial Public Offering”) by Holdings
of Enhanced Income Securities (“EISs”), each initially representing one share of
Holdings’ Class A Common Stock, par value $0.01 per share (the “Class A Common
Stock”) and a certain aggregate principal amount of Holdings’ Senior
Subordinated Notes (the “Senior Subordinated Notes”) pursuant to a registration
statement on Form S-1 filed under the Securities Act of 1933, as amended.

 

WHEREAS, immediately prior to the Initial Public Offering, B&G will be merged
with and into Holdings and Holdings will be renamed B&G Foods, Inc.

 

WHEREAS, the Company desires to retain BRS to provide business and
organizational strategy, financial and investment management, and merchant and
investment banking services to the Company, upon the terms and conditions
hereinafter set forth, and BRS is willing to undertake such obligations;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 


1.             AMENDMENT AND RESTATEMENT.  EACH PARTY HERETO AGREES THAT
EFFECTIVE UPON THE CLOSING OF THE INITIAL PUBLIC OFFERING THE EXISTING
TRANSACTION SERVICES AGREEMENT SHALL BE AMENDED AND RESTATED AND REPLACED IN ITS
ENTIRETY WITH THIS AGREEMENT PROVIDED THAT SUCH CLOSING OCCURS NOT LATER THAN
DECEMBER 31, 2004.


 


2.             APPOINTMENT.  THE COMPANY HEREBY ENGAGES BRS, AND BRS HEREBY
AGREES UNDER THE TERMS AND CONDITIONS SET FORTH HEREIN, TO PROVIDE CERTAIN
SERVICES TO THE COMPANY AS DESCRIBED IN SECTION 4 HEREOF.


 


3.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE DATE
HEREOF AND SHALL CONTINUE UNTIL THE TENTH ANNIVERSARY OF THIS AGREEMENT (THE
“TERM”), PROVIDED, HOWEVER, THAT THE TERM SHALL BE AUTOMATICALLY EXTENDED FOR
SUCCESSIVE ONE-YEAR PERIODS UNLESS EITHER THE COMPANY OR BRS SHALL GIVE WRITTEN
NOTICE TO THE OTHER AT LEAST NINETY (90) DAYS PRIOR THERETO THAT THE TERM SHALL
NOT BE SO EXTENDED.

 

--------------------------------------------------------------------------------


 


4.             DUTIES OF BRS.  BRS SHALL PROVIDE THE COMPANY WITH BUSINESS,
MANAGEMENT, FINANCIAL, MERCHANT AND INVESTMENT BANKING AND STRATEGIC AND
CORPORATE ADVISORY SERVICES (COLLECTIVELY, THE “SERVICES”) IN CONNECTION WITH
ANY ACQUISITION, DIVESTITURE, FINANCING OR OTHER TRANSACTION (EACH, A
“TRANSACTION”) IN WHICH THE COMPANY OR ITS SUBSIDIARIES MAY BE, OR MAY CONSIDER
BECOMING, INVOLVED.  THE SERVICES WILL BE PROVIDED AT SUCH TIMES AND PLACES AS
MAY REASONABLY BE DETERMINED BY BRS.


 


4.1.          EXCLUSIONS FROM “SERVICES”.  NOTWITHSTANDING ANYTHING IN THE
FOREGOING TO THE CONTRARY, THE FOLLOWING SERVICES ARE SPECIFICALLY EXCLUDED FROM
THE DEFINITION OF “SERVICES”:


 

(I)            INDEPENDENT ACCOUNTING SERVICES.  ACCOUNTING SERVICES RENDERED TO
THE COMPANY OR BRS, WITH PRIOR NOTICE AND CONSULTATION WITH THE COMPANY’S
MANAGEMENT, BY AN INDEPENDENT ACCOUNTING FIRM OR ACCOUNTANT (I.E., AN ACCOUNTANT
WHO IS NOT AN EMPLOYEE OF BRS);

 

(II)           LEGAL SERVICES.  LEGAL SERVICES RENDERED TO THE COMPANY, OR BRS
WITH PRIOR NOTICE AND CONSULTATION WITH THE COMPANY’S MANAGEMENT, BY AN
INDEPENDENT LAW FIRM OR ATTORNEY (I.E., AN ATTORNEY WHO IS NOT AN EMPLOYEE OF
BRS); AND

 

(III)          MANAGEMENT SERVICES.  MANAGEMENT AND OTHER BUSINESS AND
ORGANIZATIONAL STRATEGY, FINANCIAL AND INVESTMENT MANAGEMENT, AND MERCHANT AND
INVESTMENT BANKING SERVICES.

 


5.             POWER OF BRS.  SO THAT IT MAY PROPERLY PERFORM ITS DUTIES
HEREUNDER, BRS SHALL, SUBJECT TO SECTION 8 HEREOF, HAVE THE AUTHORITY AND POWER
TO DO ALL THINGS NECESSARY AND PROPER TO CARRY OUT THE DUTIES SET FORTH IN
SECTION 4.


 


6.             COMPENSATION.  AS CONSIDERATION PAYABLE TO BRS OR ANY OF ITS
AFFILIATES FOR PROVIDING THE SERVICES TO THE COMPANY, THE COMPANY SHALL PAY TO
BRS:


 


(A)           UPON THE CONSUMMATION OF ANY TRANSACTION, A TRANSACTION FEE
(“TRANSACTION FEE”) EQUAL TO ONE PERCENT (1%) OF THE TOTAL TRANSACTION VALUE
(WHICH SHALL BE EQUAL TO THE ENTERPRISE VALUE) OF SUCH TRANSACTION.


 


(B)           ACTUAL AND DIRECT OUT-OF-POCKET EXPENSES (INCLUDING FEES AND
DISBURSEMENTS OF ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONALS AND CONSULTANTS
RETAINED BY BRS IN CONNECTION WITH THE SERVICES PROVIDED HEREUNDER) INCURRED BY
BRS AND ITS PERSONNEL IN PERFORMING SERVICES, WHICH SHALL BE REIMBURSED TO BRS
BY THE COMPANY UPON BRS’S RENDERING OF A STATEMENT THEREFOR TOGETHER WITH SUCH
SUPPORTING DATA AS THE COMPANY REASONABLY SHALL REQUIRE.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 6, THE COMPANY
SHALL NOT BE REQUIRED TO PAY ANY OF THE TRANSACTION FEE, (1) IF AND TO THE
EXTENT SUCH PAYMENT IS EXPRESSLY PROHIBITED BY THE PROVISIONS OF ANY CREDIT,
FINANCING OR OTHER AGREEMENT, INDENTURE OR INSTRUMENT BINDING UPON THE COMPANY
OR ITS PROPERTIES; PROVIDED, HOWEVER, THAT IF, AS A RESULT OF THE OPERATION OF
ANY SUCH PROHIBITIONS, PAYMENTS OTHERWISE OWED HEREUNDER ARE NOT MADE, SUCH
PAYMENTS SHALL NOT BE CANCELLED BUT RATHER SHALL ACCRUE, AND SHALL BE PAYABLE BY
THE COMPANY PROMPTLY WHEN, AND TO THE EXTENT THAT, THE COMPANY IS NO LONGER
PROHIBITED FROM MAKING SUCH PAYMENTS, TOGETHER WITH ACCRUED INTEREST

 

2

--------------------------------------------------------------------------------


 


CALCULATED AT THE RATE OF INTEREST THEN CHARGED UNDER THE COMPANY’S THEN
EXISTING CREDIT AGREEMENT FROM THE DATE SUCH PAYMENT WAS DUE THROUGH THE DATE OF
PAYMENT; OR (2) IF A MAJORITY OF DISINTERESTED DIRECTORS OF THE COMPANY
DETERMINES BY RESOLUTION THAT SUCH TRANSACTION FEE SHOULD NOT BE PAID BECAUSE
THE REASONABLE VALUE OF THE SERVICES RENDERED DOES NOT SUPPORT PAYMENT OF THE
TRANSACTION FEE.  OTHER THAN THE CREDIT AGREEMENT AND THE INDENTURES TO BE
ENTERED INTO BY THE COMPANY ON THE DATE OF CONSUMMATION OF THE INITIAL PUBLIC
OFFERING, THE COMPANY WILL NOT ENTER INTO ANY SUCH AGREEMENT, INDENTURE OR
INSTRUMENT THAT RESTRICTS PAYMENT BY THE COMPANY OF THE TRANSACTION FEE WITHOUT
THE PRIOR WRITTEN APPROVAL OF BRS.  THIS SECTION 6(C) WILL NOT PROHIBIT NOR
RESTRICT, IN ANY MANNER, THE COMPANY’S OBLIGATION TO MAKE THE PAYMENT SPECIFIED
IN SECTION 6(A), TO MAKE REIMBURSEMENTS PURSUANT TO SECTION 6(B), TO PROVIDE
INDEMNIFICATION PURSUANT TO SECTION 7, 10 AND 17, OR TO MAKE ANY OTHER PAYMENTS
CONTEMPLATED BY THIS AGREEMENT.


 


7.             INDEMNIFICATION.  IN THE EVENT THAT BRS OR ANY OF ITS AFFILIATES,
PRINCIPALS, PARTNERS, DIRECTORS, STOCKHOLDERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) BECOMES INVOLVED IN
ANY CAPACITY IN ANY ACTION, PROCEEDING OR INVESTIGATION IN CONNECTION WITH ANY
MATTER REFERRED TO IN OR CONTEMPLATED BY THIS AGREEMENT, OR IN CONNECTION WITH
ITS SERVICES, THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY ACTUAL OR THREATENED CLAIMS, LAWSUITS, ACTIONS OR
LIABILITIES (INCLUDING OUT-OF-POCKET EXPENSES AND THE FEES AND EXPENSES OF
COUNSEL AND OTHER LITIGATION COSTS AND THE COST OF ANY PREPARATION OR
INVESTIGATION) OF ANY KIND OR NATURE, ARISING AS A RESULT OF OR IN CONNECTION
WITH THIS AGREEMENT AND THEIR SERVICES, ACTIVITIES AND DECISIONS HEREUNDER, AND
WILL PERIODICALLY REIMBURSE BRS FOR ITS EXPENSES AS DESCRIBED ABOVE, EXCEPT THAT
THE COMPANY WILL NOT BE OBLIGATED TO SO INDEMNIFY ANY INDEMNIFIED PARTY IF, AND
TO THE EXTENT THAT, SUCH CLAIMS, LAWSUITS, ACTIONS OR LIABILITIES AGAINST SUCH
INDEMNIFIED PARTY DIRECTLY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY AS ADMITTED IN ANY SETTLEMENT BY SUCH
INDEMNIFIED PARTY OR HELD IN ANY FINAL, NON-APPEALABLE JUDICIAL OR
ADMINISTRATIVE DECISION.  IN CONNECTION WITH SUCH INDEMNIFICATION, THE COMPANY
WILL PROMPTLY REMIT OR PAY TO BRS ANY AMOUNTS WHICH BRS CERTIFIES TO THE COMPANY
IN WRITING ARE PAYABLE TO BRS OR OTHER INDEMNIFIED PARTIES HEREUNDER.  THE
REIMBURSEMENT AND INDEMNITY OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 7
SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE,
SHALL EXTEND UPON THE SAME TERMS AND CONDITIONS TO ANY INDEMNIFIED PARTY, AS THE
CASE MAY BE, OF BRS AND ANY SUCH AFFILIATE AND SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF
THE COMPANY, BRS, AND ANY SUCH INDEMNIFIED PARTY.  THE FOREGOING PROVISIONS
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


8.             INDEPENDENT CONTRACTORS.  NOTHING HEREIN SHALL BE CONSTRUED TO
CREATE A JOINT VENTURE OR PARTNERSHIP BETWEEN THE PARTIES HERETO OR AN
EMPLOYEE/EMPLOYER RELATIONSHIP.  BRS SHALL BE AN INDEPENDENT CONTRACTOR PURSUANT
TO THIS AGREEMENT.  NEITHER PARTY HERETO SHALL HAVE ANY EXPRESS OR IMPLIED RIGHT
OR AUTHORITY TO ASSUME OR CREATE ANY OBLIGATIONS ON BEHALF OF OR IN THE NAME OF
THE OTHER PARTY OR TO BIND THE OTHER PARTY TO ANY CONTRACT, AGREEMENT OR
UNDERTAKING WITH ANY THIRD PARTY.


 


9.             NOTICES.  ANY NOTICE OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND DELIVERED BY HAND OR
MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
TELECOPIER TO THE PARTY TO WHOM IT IS TO BE GIVEN AT ITS ADDRESS SET FORTH
HEREIN, OR TO SUCH OTHER ADDRESS AS THE PARTY SHALL HAVE SPECIFIED BY NOTICE
SIMILARLY GIVEN.

 

3

--------------------------------------------------------------------------------


 

(I)            IF TO THE COMPANY, TO IT AT:

 

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, New Jersey 07054

 

Attention:  Robert C. Cantwell

 

(II)           IF TO BRS, TO IT AT:

 

126 East 56th Street
29th Floor
New York, New York 10022

 

Attention:  Stephen C. Sherrill

 


10.           LIABILITY.  BRS IS NOT AND NEVER SHALL BE LIABLE TO ANY CREDITOR
OF THE COMPANY AND THE COMPANY AGREES TO INDEMNIFY AND HOLD EACH INDEMNIFIED
PARTY HARMLESS FROM AND AGAINST ANY AND ALL SUCH CLAIMS OF ALLEGED CREDITORS OF
THE COMPANY AND AGAINST ALL COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS FEES AND EXPENSES) INCURRED OR SUSTAINED BY ANY INDEMNIFIED PARTY IN
CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING TO WHICH IT MAY BE MADE A PARTY
BY ANY ALLEGED CREDITOR OF THE COMPANY.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, THE COMPANY AGREES AND ACKNOWLEDGES THAT BRS AND
ITS PARTNERS, PRINCIPALS, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES INTEND TO ENGAGE AND PARTICIPATE IN ACQUISITIONS AND BUSINESS
TRANSACTIONS OUTSIDE OF THE SCOPE OF THE RELATIONSHIP CREATED BY THIS AGREEMENT
AND THEY SHALL NOT BE UNDER ANY OBLIGATION WHATSOEVER TO MAKE SUCH ACQUISITIONS,
BUSINESS TRANSACTIONS OR OTHER OPPORTUNITIES THROUGH THE COMPANY OR OFFER SUCH
ACQUISITIONS, BUSINESS TRANSACTIONS OR OTHER OPPORTUNITIES TO THE COMPANY.


 


11.           ASSIGNMENT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  HOWEVER, NEITHER
THIS AGREEMENT NOR ANY OF THE RIGHTS OF THE PARTIES HEREUNDER MAY BE TRANSFERRED
OR ASSIGNED BY EITHER PARTY HERETO, EXCEPT THAT (I) IF THE COMPANY SHALL MERGE
OR CONSOLIDATE WITH OR INTO, OR SELL OR OTHERWISE TRANSFER SUBSTANTIALLY ALL ITS
ASSETS TO, ANOTHER CORPORATION WHICH ASSUMES THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT, THE COMPANY MAY ASSIGN ITS RIGHTS HEREUNDER TO THAT CORPORATION,
AND (II) BRS MAY ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANY OTHER PERSON
OR ENTITY CONTROLLED, DIRECTLY OR INDIRECTLY, BY BRUCE C.  BRUCKMANN, HAROLD O. 
ROSSER, STEPHEN C. SHERRILL, THOMAS J. BALDWIN AND/OR PAUL D. KAMINSKI.  ANY
ATTEMPTED TRANSFER OR ASSIGNMENT IN VIOLATION OF THIS SECTION 11 SHALL BE VOID.


 


12.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERTAKINGS,
ORAL AND WRITTEN, AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF.


 


13.           SECTION HEADINGS.  THE SECTION HEADINGS CONTAINED HEREIN ARE
INCLUDED FOR CONVENIENCE OR REFERENCES ONLY AND SHALL NOT CONSTITUTE A PART OF
THIS AGREEMENT FOR ANY OTHER PURPOSE.

 

4

--------------------------------------------------------------------------------


 


14.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.


 


15.           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, REGARDLESS OF THE
LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.


 


16.           SEVERABILITY.  ANY SECTION, CLAUSE, SENTENCE, PROVISION,
SUBPARAGRAPH OR PARAGRAPH OF THIS AGREEMENT HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL OR INEFFECTIVE SHALL NOT IMPAIR, INVALIDATE
OR NULLIFY THE REMAINDER OF THIS AGREEMENT, BUT THE EFFECT THEREOF SHALL BE
SUBPARAGRAPH OR PARAGRAPH SO HELD TO BE INVALID, ILLEGAL OR INEFFECTIVE.


 


17.           TAXES.  THE AMOUNT OF ANY PAYMENT PAID BY THE COMPANY UNDER THIS
AGREEMENT SHALL BE INCREASED BY THE AMOUNT, IF ANY, OF ANY TAXES (OTHER THAN
INCOME TAXES) OR OTHER GOVERNMENTAL CHARGES LEVIED IN RESPECT OF SUCH PAYMENTS,
SO THAT BRS IS MADE WHOLE FOR SUCH TAXES OR CHARGES.


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

 

BRUCKMANN, ROSSER, SHERRILL & CO., INC.

 

 

 

 

 

By:

/s/ Stephen C. Sherrill

 

 

 

Stephen C. Sherrill

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

B&G FOODS HOLDINGS CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

 

Robert C. Cantwell

 

 

 

Executive Vice President of Finance

 

 

 

 

 

 

 

 

 

 

B&G FOODS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

 

Robert C. Cantwell

 

 

 

Executive Vice President of Finance

 

5

--------------------------------------------------------------------------------
